DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of invention 1, drawn to claims 1-14 in the reply filed on 10/1/2021 is acknowledged.  The traversal is on the ground(s) that all claims relate to a fire suppression system which dispense both a liquefied gas and a compressed gas to aid in extinguishing or suppressing a fire. This is not found persuasive because the process can be practiced with a materially different product that does not include a regulator. 
Applicant also asserts that the field of search would overlap. While true, the fields of search also diverge as the method of invention 2 puts forth implementation in an aircraft system. In addition to the fields of search diverging, the classification searched would diverge.
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claims 1 and 8 are objected to because of the following informalities: 
The amendment to claims 1and 8 filed on 12/8/2021 do not comply with the requirements of 37 CFR 1.121(c) because the claims do not provide proper markings to identify amended subject matter.  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:

	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.

Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8-9, 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chrobak (WO 2008/12837) in view of Chrobak II (WO 01/76765) and Lelic (US 2011/0259617).
Regarding claim 1, Chrobak discloses a fire suppression system comprising: 
a body (1) configured to store both a liquid and gas (Example 5, lines 4-8, The body holds a gas and liquid medium) under pressure (Example 5, line 3); 
a first tube (Examiner’s Annotated Figure 1) including a first inlet (Examiner’s Annotated Figure 1) and a first outlet (Examiner’s Annotated Figure 1), wherein the first inlet (Examiner’s Annotated Figure 1) is in fluidic communication with the liquid within the body (1) (Example 5, lines 6-8); 
a second tube (Examiner’s Annotated Figure 1) including a second inlet (Examiner’s Annotated Figure 1) and a second outlet (Examiner’s Annotated Figure 1), wherein the second inlet (Examiner’s Annotated Figure 1) is in fluidic communication with the gas within the body (Example 5, lines 4-6);
a first regulator (52)
a discharge tube (3)
 a second regulator (51).
Chrobak fails to disclose the first regulator positioned partially within the first tube and partially within the discharge tube, or
the second regulator positioned partially within the second tube and partially within the discharge tube.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Chrobak providing the first regulator positioned partially within the first tube and partially within the discharge tube, and the second regulator positioned partially within the second tube and partially within the discharge tube, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Applicant has disclosed no criticality as to the claimed arrangement (Paragraphs 14-15). Further, Applicant discloses separate embodiments in which the regulators are either positioned outside of 
While it appears to be implied, it is unclear whether Chrobak discloses the first and the second outlet being configured to mix the liquid and the gas as they exit the body.
Chrobak discloses that the components are issued to the aerosol generator (3) (Example 5, lines 6-10), and refers to Chrobak II for operation of the aerosol generator (The Matter of Invention, lines 5-8). Chrobak II discloses that gas and liquid medium issued to the aerosol generator are mixed (Essence of Invention, Lines 7-10).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Chrobak with the disclosures of Chrobak II, providing a system wherein the first outlet (Examiner’s Annotated Figure 1) and the second outlet (Examiner’s Annotated Figure 1) are configured to mix the liquid and the gas as they exit the body (Chrobak II, Essence of Invention, Lines 7-10, The outlets are configured for mixture of the gas and liquid in the generator), as the configurations were known in the art before the effective filing date of the claimed invention and the modification would have yielded predictable results, specifically effective aerosol generation.
Chrobak fails to disclose the liquid being a liquefied gas, and is unclear whether the disclosed gas is a compressed gas, though the disclosed gas is under pressure (Example 5, line 3).
Lelic discloses a fire suppression system wherein suppressant materials in a tank (22) include a liquefied gas (26) (Paragraph 28, line 1) pressurized with a compressed gas (38) (Paragraph 30, lines 3-10) (Paragraph 33, lines 8-13).


    PNG
    media_image1.png
    810
    823
    media_image1.png
    Greyscale

Examiner’s Annotated Figure 1
Regarding claim 2, Chrobak in view of Chrobak II and Lelic discloses the fire suppression system of claim 1, wherein the first tube (Examiner’s Annotated Figure 1) and the second tube (Examiner’s Annotated Figure 1) combine into a single discharge tube (3) outside the body (1) of the fire suppression system (Figure 5).
Regarding claim 4, Chrobak in view of Chrobak II and Lelic discloses the fire suppression system of claim 1, wherein the first regulator (52) is configured to control a flow rate of the liquefied gas (Lelic, 26) flowing from the first tube (Examiner’s Annotated Figure 1) to a discharge tube (3) (The first regulator is a valve, which by function controls a flow rate of a passing fluid; The valve is configured to control the flow rate of the liquefied gas); and 
wherein the second regulator (51) is configured to control a flow rate of the compressed gas (Lelic, 38) flowing from the second tube to the discharge tube (3) (The second regulator is a valve, which by function controls a flow rate of a passing fluid; The valve is configured to control the flow rate of the compressed gas).
Regarding claim 5, Chrobak in view of Chrobak II and Lelic discloses the fire suppression system of claim 4, wherein the first regulator (52) is positioned outside the body (1) of the fire suppression system (Figure 5) and the second regulator (51) is positioned outside the body (1) of the fire suppression system (Figure 5).
Regarding claim 6, Chrobak in view of Chrobak II and Lelic discloses the fire suppression system of claim 4, wherein the liquefied gas (Lelic, 26) and the compressed gas (Lelic, 38) combine into a gas mixture at a defined ratio, and wherein the gas mixture is simultaneously expelled from the discharge tube to suppress a fire (Matter of Invention, Lines 2-10) (Example 5, lines 4-10, The liquid and gas combine in the aerosol generator. The ratio is determined by the valves, as opening and closing of the valves determine how much of a fluid is supplied, and therefore in what amounts the fluids will 
Regarding claim 8, Chrobak discloses an aircraft fire suppression system comprising: 
a fire extinguisher container (1, 7) comprising:	
a body (1) configured to store both a liquid and gas under pressure (Example 5, lines 4-8, The body holds a gas and liquid medium); 
a first tube (Examiner’s Annotated Figure 1) including a first inlet (Examiner’s Annotated Figure 1) and a first outlet (Examiner’s Annotated Figure 1), wherein the first inlet (Examiner’s Annotated Figure 1) is in fluidic communication with the liquid within the body (1) (Example 5, lines 6-8); and 
a second tube (Examiner’s Annotated Figure 1) including a second inlet (Examiner’s Annotated Figure 1) and a second outlet (Examiner’s Annotated Figure 1), wherein the second inlet (Examiner’s Annotated Figure 1) is in fluidic communication with the gas within the body (Example 5, lines 4-6); 
a discharge tube (3) fluidly connecting the fire extinguishing container (1, 7) to a discharge nozzle (4) (Example 5, lines 3-6), wherein the discharge nozzle (4) is configured to expel a gas mixture to suppress a fire (Example 5, lines 8-9).
While it appears to be implied, it is unclear whether Chrobak discloses the first and the second outlet being configured to mix the liquid and the gas as they exit the body.
Chrobak discloses that the components are issued to the aerosol generator (Example 5, lines 6-10), and refers to Chrobak II for operation of the aerosol generator (The Matter of Invention, lines 5-8). Chrobak II discloses that the gas and liquid medium issued to the aerosol generator are mixed (Essence of Invention, Lines 7-10).

Chrobak fails to disclose the liquid being a liquefied gas and is unclear whether the gas is a compressed gas, though the gas is under pressure (Example 5, line 3)
or a controller electrically connected to the fire extinguishing container, wherein the controller is configured to activate the fire extinguishing container
or a sensor positioned adjacent the discharge nozzle and electrically connected to the controller.
Lelic discloses a fire suppression system wherein suppressant materials in a tank (22) include a liquefied gas (26) (Paragraph 28, line 1) pressurized with a compressed gas (38) (Paragraph 30, lines 3-10) (Paragraph 33, lines 8-13).
It would have been obvious to one having ordinary skill in the before the effective filing date of the claimed invention to modify Chrobak with the disclosures of Lelic, providing liquefied gas (Lelic, 26) (Paragraph 28, line 1) and compressed gas (Lelic, 38) (Paragraph 30, lines 3-10) as the suppressant liquid and gas, in order to provide for a system that utilizes clean agents that is ideal for electronics and/or documents, and does not leave residue in the fire zone after discharge, as disclosed by Lelic (Paragraph 2, lines 1-5). 

and wherein a sensor is electrically connected to the controller (Paragraph 36, The controller is automatically activated when a fire is sensed; Examiner interprets this passage as disclosing the presence of a sensor, and the sensor being electrically connected to the controller).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Chrobak with the disclosures of Lelic, providing the system with a controller (Lelic, 52) electrically connected to the fire extinguishing container (Chrobak, 1, 7), wherein the controller (Lelic, 52) is configured to activate the fire extinguishing container (Lelic, Paragraph 36, The controller is interpreted to be an electrical controller, based upon the disclosure, and will activate the valves (51, 52 of Chrobak), which activates the extinguishing container), and wherein a sensor is electrically connected to the controller (Paragraph 36, The controller is automatically activated when a fire is sensed; Examiner interprets this passage as disclosing the presence of a sensor, and the sensor being electrically connected to the controller), as the configuration was known in the art before the effective filing date of the claimed invention, and the modification would have yielded predictable results, specifically automated and efficient activation of the system, upon detection of a fire.
Chrobak in view of Chrobak II and Lelic fails to disclose the sensor being positioned adjacent the discharge nozzle. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Chrobak in view of Chrobak II and Lelic, positioning the sensor adjacent the discharge In re Japikse, 86 USPQ 70. Applicant has disclosed no criticality as to the claimed arrangement (Paragraph 10). Applicant further discloses that the sensor may be positioned as claimed (Paragraph 10).
Regarding claim 9, Chrobak in view of Chrobak II and Lelic discloses the fire suppression system of claim 8, wherein the first tube (Examiner’s Annotated Figure 1) and the second tube (Examiner’s Annotated Figure 1) combine into the discharge tube (3) outside the body (1) of the fire extinguishing container (Figure 5).
Regarding claim 11, Chrobak in view of Chrobak II and Lelic discloses the fire suppression system of claim 8, and further comprising: 
a first regulator (52) positioned within the first tube (Examiner’s Annotated Figure 1), wherein the first regulator (52) is configured to control a flow rate of the liquefied gas (Lelic, 26) flowing from the first tube to the discharge tube (3) (The first regulator is a valve, which by function controls a flow rate of a passing fluid; The valve is configured to control the flow rate of the liquefied gas); and 
a second regulator (51) positioned within the second tube (Examiner’s Annotated Figure 1), wherein the second regulator (51) is configured to control a flow rate of the compressed gas (Lelic, 38) flowing from the second tube to the discharge tube (3) (The second regulator is a valve, which by function controls a flow rate of a passing fluid; The valve is configured to control the flow rate of the compressed gas).
Regarding claim 12, Chrobak in view of Chrobak II and Lelic discloses the fire suppression system of claim 11, wherein the first regulator (52) is positioned outside the body (1) of the fire extinguishing container (Figure 5) and the second regulator (51) is positioned outside the body (1) of the fire extinguishing container (Figure 5).
Regarding claim 14, Chrobak in view of Chrobak II and Lelic discloses the fire suppression system of claim 8, wherein gas mixture comprises the liquefied gas (Lelic, .
Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chrobak in view of Chrobak II, Lelic and Sundholm (US 5,632,337).
Regarding claim 3, Chrobak in view of Chrobak II and Lelic discloses the fire suppression system of claim 1, but fails to discloses a system wherein the first tube and the second tube combine into a single discharge tube within the body of the fire suppression system.
Sundholm discloses a suppression system wherein a first tube (67) and a second tube (68) combine into a single discharge tube (64) within a body (61) of a fire suppression system (Figure 11, The discharge tube rests within the body, and the tubes are combined into the discharge tube in the portion that rests in the body).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Chrobak in view of Chrobak II and Lelic with the disclosures of Sundholm, providing the first tube (Examiner’s Annotated Figure 1) and second tube (Examiner’s Annotated Figure 1) to combine into a single discharge tube within the body of the fire suppression system (Sundholm, Figure 11), as the configurations were known in the art before the effective filing date of the claimed invention, and the modification would have yielded predictable results, including 
Regarding claim 7, Chrobak in view of Chrobak II, Lelic and Sundholm discloses the fire suppression system of claim 3, wherein the second tube is positioned at least partially within the first tube (Sundholm, Figure 11).
Claims 8, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sundholm (US 5,632,337) in view of Lelic.
Regarding claim 8, Sundholm discloses a fire suppression system comprising: 
a fire extinguishing container (61, 67, 68) comprising:
a body (61) configured to store both a liquid and a gas under pressure (Column 4, lines 22-23, The body holds a gas and liquid medium; As such, it is capable of holding a liquid and gas); 
a first tube (67) including a first inlet (Examiner’s Annotated Figure 2) and a first outlet (Examiner’s Annotated Figure 2), wherein the first inlet (Examiner’s Annotated Figure 2) is in fluidic communication with the liquid within the body (61) (Column 4, lines 30-32, The tube 67 is for leading a liquid); and 
a second tube (68) including a second inlet (Examiner’s Annotated Figure 2) and a second outlet (Examiner’s Annotated Figure 2), wherein the second inlet (Examiner’s Annotated Figure 2) is in fluidic communication with the gas within the body (Column 4, lines 30-32, The tube 68 is for leading a gas); 
wherein the first outlet (Examiner’s Annotated Figure 2) and the second outlet (Examiner’s Annotated Figure 2) are configured to mix the liquid and the gas as they exit the body (Column 4, lines 54-65, The valving structure opens the outlets, providing for gas and liquid to mix, as it leaves the body); and
a discharge tube (64) fluidly connecting the fire extinguishing container (61, 67, 68) to a discharge nozzle (65) (Column 4, lines 24-25 and 30-32), wherein the discharge 
However, Sundholm fails to disclose the liquid being a liquefied gas and the gas being a compressed gas or a controller electrically connected to the fire extinguishing container, wherein the controller is configured to activate the fire extinguishing container;
a sensor positioned adjacent the discharge nozzle and electrically connected to the controller.
Lelic discloses a fire suppression system wherein suppressant materials in a tank (22) include a liquefied gas (26) (Paragraph 28, line 1) pressurized with a compressed gas (38) (Paragraph 30, lines 3-10) (Paragraph 33, lines 8-13).
It would have been obvious to one having ordinary skill in the before the effective filing date of the claimed invention to modify Sundholm with the disclosures of Lelic, providing liquefied gas (Lelic, 26) (Paragraph 28, line 1) and compressed gas (Lelic, 38) (Paragraph 30, lines 3-10) as the suppressant liquid and gas, in order to provide for a system that utilizes clean agents that is ideal for electronics and/or documents, and does not leave residue in the fire zone after discharge, as disclosed by Lelic (Paragraph 2, lines 1-5). 
Sundholm discloses a system that includes a manually operated pilot valve. Sundholm further discloses in the embodiment of figure 6, that an electrically operated pilot valve is suitable for use, similar to a manually operable pilot valve (Column 3, lines 27-31). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sundholm with the disclosures of Sundholm’s embodiment 6, replacing the manually operated pilot valve with an automatically operated pilot valve (Column 3, lines 27-31), as the configurations 
Lelic further discloses a fire suppression system wherein a controller (52) is electrically connected to a fire extinguishing container (22, 32, 50), wherein the controller is configured to activate the fire extinguishing container (Paragraph 36, The controller is interpreted to be an electrical controller, based upon the disclosure, and will activate the valve which activates the extinguishing container)
and wherein a sensor is electrically connected to the controller (Paragraph 36, The controller is automatically activated when a fire is sensed; Examiner interprets this passage as disclosing the presence of a sensor, and the sensor being electrically connected to the controller).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sundholm with the disclosures of Lelic, providing the system with a controller (Lelic, 52) electrically connected to the fire extinguishing container (Sundholm, 61, 67, 68), wherein the controller (Lelic, 52) is configured to activate the fire extinguishing container (Lelic, Paragraph 36, The controller is interpreted to be an electrical controller, based upon the disclosure, and will activate the electrical pilot valve of Sundholm, as modified, which activates the extinguishing container), and wherein a sensor is electrically connected to the controller (Lelic, Paragraph 36, The controller is automatically activated when a fire is sensed; Examiner interprets this passage as disclosing the presence of a sensor, and the sensor being electrically connected to the controller), as the configuration was known in the art before the effective filing date of the claimed invention, and the modification would have yielded predictable results, specifically automated and efficient activation of the system, upon detection of a fire.
In re Japikse, 86 USPQ 70. Applicant has disclosed no criticality as to the claimed arrangement (Paragraph 10). Applicant further discloses that the sensor may be positioned as claimed (Paragraph 10).

    PNG
    media_image2.png
    429
    367
    media_image2.png
    Greyscale

Examiner’s Annotated Figure 2
Regarding claim 10, Sundholm in view of Lelic discloses the fire suppression system of claim 8, wherein the first tube (67) and the second tube (68) combine into the discharge tube (64) within the body (61) of the fire extinguishing container (Figure 11, 
Regarding claim 13, Sundholm in view of Lelic discloses the fire suppression system of claim 10, wherein the second tube (68) is positioned at least partially within the first tube (67) (Figure 11).
Response to Arguments
Applicant's arguments filed 12/8/2021 have been fully considered but they are not persuasive.
As to Applicant’s position that the combination fails to disclose the regulators within the discharge tube or first or second tube, the modification is interpreted as an obvious arrangement of parts. Applicant has disclosed no criticality as to the limitation.
As to Applicant’s position that the prior art fails to disclose a sensor adjacent to the discharge nozzle, Lelic discloses the presence of a sensor, as laid out above. The positioning of the sensor is an obvious arrangement of parts. Applicant as disclosed no criticality to the limitation. Additionally Applicant puts forth that the sensor may be located as desired.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505.  The examiner can normally be reached on M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752                                                                                                                                                                                                        /STEVEN M CERNOCH/Primary Examiner, Art Unit 3752